Exuimir A

UNITED STATES DISTRICT COURT

Marilyn Ann Hueper, woman
Paul James Hueper, man
Gregory Alexander Nance, man
Pierce Ethan Rathbone, man
agerieved

Verified Claim #7020 2450 000C 35/3 B4A

 

Vv.

FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s), [wo]man(s)
FBI DC Office

U.S. Capitol Police USCP

State of Alaska Anchorage Police Detective, man

wrongdoers

Notice: Declaration and Verified Claim of Arrest and False Imprisonment

‘V’, Marilyn Ann Hueper, woman, Alaskan, living soul, one of the people of the
several states, appearing in this, My court-of-record declare:

firstly, ‘i’ am a creation of God-Almighty and a follower of God’s laws first and
foremost, and the laws of man when they are not in conflict (Leviticus 18:3,4). Pursuant
to Matthew 5:33-37 and James 5:12, let my yea be yea, and my nay be nay, as supported
by Federal Public Law 97-280, 96 Stat. 1211 - “Whereas the Bible, the Word of God,
has made a unique contribution in shaping the United States as a distinctive and blessed
nation and people” and “Whereas Biblical teachings inspired concepts of civil
government that are contained in our Declaration of Independence and the Constitution
of the United States” and “Whereas..the Bible is "the rock on which our Republic rests";

secondly, ‘i’ means “me”, “myself”, and ‘i’;

thirdly, My means all property belonging to ‘i’;

1of6

Case 3:21-mj-00237-MMS Document 10-3 Filed 07/26/21 Page 1 of 6
OE x ABT A -

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
{wo]man(s) et al (cont’d) District Court of the U.S.

fourthly, ‘i’ am of sound mind and competent to testify; ‘i’ am a second witness to all
that ‘i’ saw happen to My husband, Paul James Hueper and My guests, Gregory
Alexander Nance and E. Pierce Rathbone on the morning of “28 April 2021” when men
and woman who at times work for the FBI Anchorage Field Office, the FBI DC Office,
the DC Capitol Police and State of Alaska Anchorage Police trespassed on the peaceful
enjoyment of our lives; they in turn are witnesses to all that happened to me on that
same morning (See Exhibits B, C and D - Declarations of Fact);

fifthly, at the time of the events of 28 April ‘i’ lived at “895 Ocean Drive Loop,
Homer Alaska”; ‘i’ am co-owner of “Homer Inn & Spa” at the same address;

sixthly, ‘i’ have personal knowledge of the matters stated herein and hereby
asseverate, understanding both the spiritual and legal liabilities of, “Thou shalt not bear

false witness against thy neighbor”; and will verify all the following in an open court-of-
record;

seventhly, on “28 April 2021” at approx 9am ‘i’ was startled awake by a deep male
voice yelling from my kitchen, “FBI. Come out with your hands up!”;

eighthly, under threat of arms and in fear for his life, My husband proceeded in his
pajamas, barefoot and unarmed toward the kitchen saying something like, “okay, ‘i’ am
coming out with my hands up”;

ninethly, under threat of arms and in fear for My life, ‘i’ got up, also in my pajamas,
barefoot and unarmed and followed My husband; there were many agents in the room
and with firearms drawn, pointing at us;

tenthly, the same man yelled at Paul to walk backwards; being suddenly awakened,
My husband didn’t register the command and they yelled at him again to tum around
and walk backwards up the steps toward them; once again, in fear for his life, he

complied;

2 of 6

Case 3:21-mj-00237-MMS Document 10-3 Filed 07/26/21 Page 2 of 6
CEyuewirdN

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

eleventhly, the armed, uniformed man handcuffed his hands behind his back and
put him in a chair at the dining table; our kitchen door had been broken;

twelfthly, a man unknown to me grabbed me and handcuffed me with my han
behind My back and forced me into a chair at the dining table;

thirteenthly, that same man demanded to know if there was anyone else in the house;
fearing for our guests lives and safety, ‘i’ hesitated to answer hoping our guests instead
might be able to remain in their rooms quietly unmolested, but they demanded again and
in fear for My life and theirs, ‘i’ said yes and gave the man their names, Greg and Pierce;
our house-guests were then called out in their pajamas, barefoot and unarmed; Greg and
Pierce, our house- ere handcuffed wi ir hands behind their bac
pushed into chairs; the man again demanded to know if there was anyone else in our
home to which ‘i’ replied “no”;

fourteenthly, after binding us all against our wills and restraining us in the dining
room, the man then said, “No one is going to be arrested here today,” and he then did
state, “We just want to have a chat.”;

fifteenthly, ‘i’ then asked, “If you just want to have a chat why didn’t you just

call and make an appointment?”; and ‘i’ required to know the names of each and every
man trespassing ‘i’, My husband, and our property; ‘i’ required to examine the warrant;
and ‘i’ required the assistance of counsel; all of these rightful demands were summarily
denied by this man, whose name is still unknown to me;

sixteenthly, the man, Jonathan, removed my handcuffs and sat me down ina
different room, forcefully informed me that he wanted to know who “i” had been
working with that day; then he said something to the effect of ‘so, you want to play it
that way, do you?; and then this man threatened “i” saying, ‘So you want me to put
in my report that you lied to a federal agent?’; and again he said menacingly so as to
convey another threat, ‘So do you want to get charged for obstructing justice?’:

3 of 6

Case 3:21-mj-00237-MMS Document 10-3 Filed 07/26/21 Page 3 of 6
MExuipitrk

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

seventeenthly, the swarm of agents grossly exceeded their lawful authority by
trespassing our home by way of breaking and entering through our front door, by
threatening us under force of arms, by yelling at us and binding our hands behind our
backs, by imprisoning us in our own home with no probable cause or lawful warrant
supported by Oath or affirmation of any man or woman who will testify under penalty of
perjury in an open court of law;

eighteenthly, the arrest, imprisonment, search and seizure which took place on “28
April 2021” by the men and woman lacks a standard of regularity (illegal, unlawful, and
devoid of due process of law);

nineteenthly, ‘i’ the woman, My husband and My two guests were not listed on any
warrant or any other presentment in relation to the unlawful trespass of ‘i’ and My
property on “28 April 2021”;

twentyethly, failure to present a warrant on demand for My examination at the
time of the arrests and false imprisonments on “28 April 2021” is a gross violation of
My rights;

twenty-firstly, failure to afford the assistance of counsel for ‘i’, My husband and
My guests is a gross violation of My rights;

twenty-secondly, no man or woman was named on the warrant (See Exhibit E - All
parts of the publicly available warrant), but only the address “895 Ocean Drive Loop,
Homer Alaska”;

twenty-thirdly, the unlawful search and seizure of My property in the form of seized
electronic devices (see Exhibit F - List of seized items) described in the publicly
advertised warrant are not property of “895 Ocean Drive Loop, Homer Alaska” but are
mine; ‘i’ require the immediate restoration My privacy and expunging of all seized data;

twenty-fourthly, the warrant is unlawful due to their being no man or woman who

comes forward under penalty of perjury and under full commercial liability of any

personal knowledge or reason to believe that the property later described as “Nancy

4of6

Case 3:21-mj-00237-MMS Document 10-3 Filed 07/26/21 Page 4 of 6
p... wimit A 8

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

Pelosi’s laptop” listed in “Exhibit B” of the warrant would, should or might be found at
“895 Ocean Drive, Homer Alaska”;

twenty-fifthly, the swarm of agents did, do and continue to deprive ‘i’ of My Rights
under color of law;

twenty-sixthly, ‘i’, My husband and My two house-guests wish to be made whole by
the men and woman who did all of the said wrongs chronicled herein;

twenty-seventhly, the swarm of agents should be ordered to pay ‘i’, My husband and
our two house-guests $250,000.00 (USD) to each of us by each of them;

twenty-eighthly, whomsoever ordered, participated, gave permission to, validated,
agreed to, or acted in any way behind the scenes under color of law to cause the swarm
of agents to effect said unlawful arrests and imprisonments must be ordered to serve the
appropriate sentences and pay all applicable fines, fees and penalties;

twenty-ninethly, ‘i’ require to be given full discovery in regards to names and public
addresses of all who had any role whatsoever in the unlawful raiding of My home on
“28 April 2021”;

‘’ say here and shall verify in open court that all herein be true to the best of my
knowledge and understanding and ‘i’ reserve all of My rights at all times especially My
right to amend My testimony should new knowledge and understanding necessitate it;

‘1’ autograph this declaration to affirm the foregoing on ti Thay of the <June-
month in the year of our Lord twenty twenty-one and of the Independence of the United
States the two hundred forty-fifth;

By: Moy int, et Is)

All rights reserved at all tinjes
autograph of Marilyn Ann Hueper

5 of 6

Case 3:21-mj-00237-MMS Document 10-3 Filed 07/26/21 Page 5 of 6
Coxe A %

Marilyn Ann Hueper, woman et al v. FBI Anchorage “Field Agents”, John M. and/or Jane M. Doe(s),
[wo]man(s) et al (cont’d) District Court of the U.S.

witness 1 LMA. dL. a

witness 2 ZA ae

All rig erved at alltimes
autogfaph of Gregory Alexander Nance

 

witness 3_£ fun Prides Railroad

Allyrights reserved at all times
ograph of E. Pierce Rathbone

‘i’ certify that on the day of the_<) Ure
month in the year of our Lord twenty-twentyone

‘i’ did se parties to this claim and the court;
initials Mi

6 of 6

Case 3:21-mj-00237-MMS Document 10-3 Filed 07/26/21 Page 6 of 6
